DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 7/5/2022 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Amin et al (US 20100047521 A1) as evidenced by Marshall “Controlled Flaws in Ceramics: A Comparison of Knoop and Vickers Indentation”.
Regarding claim 1, Amin discloses an ion exchanged (chemically strengthened) glass with a thickness of less than 2mm and exhibiting a compressive layer having a depth of layer DOL (DOC) greater than or equal to 20µm [0007] suitable for use as an electronic device housing/enclosure/cover (having a first major surface and an opposing second major surface defining a thickness t).  Amin discloses a compressive stress greater than 400 MPa and a central tension of more than 20 MPa. [ 0007].  Amin discloses a fracture toughness of greater than 0.6 MPa·m1/2 ; a Vickers hardness of at least 450 kgflmm2 and a Vickers  median/radial crack initiation threshold of at least 5 kgf [0007].  Amin discloses the composition is an alkali aluminosilicate and may comprise Li2O and B2O3 [0031]. 
Amin does not explicitly disclose an example with a DOC greater than about .12t or wherein the glass article comprises a Knoop Lateral Cracking Scratch Threshold greater than about 6 N, as measured on either one of the first major surface and the second major surface, and wherein at least one of: (i) the article survives a maximum surface impact force of from about 400N to about 851 N, as measured by the Surface Threshold Failure Impact Force test; (ii) the article survives an average edge incident impact force of from about greater than 200N to about 500N, as measured by the Edge Threshold Failure Impact Force test; and (iii) the article survives an edge incident impact energy of from about greater than 0.43J to about 1.3J, as measured by the Edge Threshold Failure Impact Force test.
However Amin teaches the glass thickness overlapping the instant claimed range of 0.3 to 1.5 mm and further teaches the glass may have a thickness as small as for example .7mm [0043] and may have a DOL at 80 µm [Claim 12].  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a glass within the thickness range as taught by Amin overlapping the instant claimed thickness range such as 0.7mm and a DOL (DOC) of about 80 µm which is greater than about 0.12t since 0.12t is 0.12 x 700 = 84 which is within 10% of 80 and therefore within a reasonable variation. Additionally, since Amin teaches a range of 2mm or less, smaller thicknesses would be considered obvious as well which would result in a DOC within the claimed range greater than about 0.12t.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).   Regarding the Cracking and impact force characteristics, the characteristics as taught by Amin although measured by a different method are comparable to the claimed characteristics as evidenced by Marshall “ Controlled Flaws in Ceramics: A Comparison of Knoop and Vickers Indentation” (Fig’s 2 and 3).
Regarding claims 2-3, and 10, Amin teaches all the limitations of claim 1 as set forth above. Amin teaches the composition of the glass comprises 40-80 mol % SiO2 ; 0-28 mol % Al2O3 ; 0-12 mol % B2O3 ; 0-18 mol % Li2O; 0-18 mol% K2O; and 0-4 mol % P2O5.  
Although the compositional ranges are not exactly the same the ranges of each component significantly overlap and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a amounts of the components as taught by Amin overlapping the instant claimed amounts to provide a glass composition.  As such if using amounts of SiO2, Al2O3, B2O3, and P2O5  such as 65 mol % SiO2 ; 14 mol % Al2O3 ; 7 mol % B2O3; .5 mol% K2O and 4 mol% P2O5 it equals 90.5 mol% and Li2O within the range of 4 mol % to 11 mol % the ratio of  Li2O/ SiO2, Al2O3, B2O3, and P2O5 is 4/90.5 to 11/90.5 or .04-.12 overlapping the instant claimed range of .074.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use such amounts of each glass component as taught by Amin overlapping the instant claimed range and to use an amount of Li2O within the overlapping range resulting a ratio of Li2O/ SiO2, Al2O3, B2O3, and  (a non-zero amount of) P2O5 within the range claimed.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).   
Regarding claim 8, Amin teaches all the limitations of claim 1 and further teaches a (maximum) central tension of from greater than 20 MPa [0007] with an example of 49 MPa,  50 MPa and 74 MPa [0043] and (Table 5) within the instant claimed range of from 40MPa to 100 MPa .
Regarding claim 9, Amin teaches all the limitations of claim 1 and further teaches a Young’s Modulus of between 50 GPa and 75 GPa entirely within the instant claimed range of less than 85 GPa (claim 5).

Regarding claim 11, Amin teaches all the limitations of claim 1 and further teaches the glass provides a low weight, impact, scratch and dent resistant durable material that does not interfere with wireless communications [0010] that may be used in an electronic device housing /enclosure or cover which inherently has a front, back and side surfaces which ( at least partially) surround and protect the internal operational components of the electronic device [0006].  Although Amin does not expressly teach a display at or adjacent to the front surface of the housing; and a cover article disposed over the display Amin teaches it’s use for enclosures for laptops, PDA, and media players and cellular phones [0003] which all may contain displays at or adjacent to the front surface of the housing and further teaches the glass may be transparent [0025] or opaque [0026].  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the transparent glass as a cover for the display portion of the enclosure or either transparent or opaque glass on other portions of the enclosure to provide visibility of the display while providing low weight, impact, scratch and dent resistance durability and no interference with wireless communications. 
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Amin et al (US 20100047521 A1) as evidenced by Marshall “Controlled Flaws in Ceramics: A Comparison of Knoop and Vickers Indentation” and further by Macrelli “Chemical Strengthening of Glass by Ion Exchange”.
Amin teaches all the limitations of claim 1 and further teaches the glass is chemically strengthened by ion exchange while submerged for a duration of from 15 min to 48 hr. in a molten salts of lithium, sodium, potassium and/or cesium, or any mixture thereof with examples such as KNO3, K2SO4, KCL, NaNO3. depending on the diffusivity of the ions through the glass and the desired stress profile. Since the strengthening is done through diffusion resulting in a surface compressive stress and a central tensile stress, the concentration of metal oxides of the diffusing ion would be non-zero at 0ˑt from both surfaces and would decrease with distance into the thickness as evidenced by Macrelli (p 28 Figure 15). As Amin can have a thickness of less than 2mm such as .7 mm and a DOL of greater than 20 µm [0010] and greater than 60µm with a compressive surface layer greater than 400 MPa and a central tension of more than 20 MPa such as 49-74 MPa [0010] and Table 5 and may be immersed anywhere from 15 min to 48 hrs., it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to adjust the time period of immersion to achieve any DOL desired and thus variation of concentration of the metal oxide to any depth including .3ˑt or the entire thickness (as in claim 5) resulting in a stress profile of compressive stress until it reaches the center where a compressive stress is generated. As such the concentration of the metal oxide would decrease from the first surface and the second surface similarly since the diffusion takes place on both surfaces when submerged thus decreasing from a first surface to a value and increasing from that value to the second surface (as in claim 7) generating a stress along the thickness range (as in claim 6) as evidenced by Macrelli (p 38 Figure 20). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.D.I./Examiner, Art Unit 1784       

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784